Exhibit 10.1
TASK ORDER #02 AGREEMENT
OG2 Launch Vehicle Changes
This Task Order Agreement is made and entered into as of the 31st day of August,
2010 in connection with the ORBCOMM Generation 2 Procurement Agreement dated as
of May 5, 2008 (the “OG2 Procurement Agreement”), in each case between ORBCOMM
Inc, a Delaware corporation (“ORBCOMM”) with offices located at 2115 Linwood
Avenue, Suite 100, Fort Lee, NJ 07024 and SIERRA NEVADA CORPORATION, a Nevada
corporation with offices located at 444 Salomon Circle, Sparks, NV 89434 (“SNC”
or “SUPPLIER”).
WITNESSETH
WHEREAS ORBCOMM desires to purchase from SUPPLIER, and SUPPLIER desires to
provide and sell to ORBCOMM, the following services and materials in connection
with the OG2 Procurement Agreement on a cost reimbursable basis as specified
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1 — DEFINITIONS
Except as otherwise specifically defined herein, capitalized terms in this
Agreement have the same meanings as in the OG2 Procurement Agreement, as
applicable.
“Agreement” or “Task Order” shall mean this Task Order Agreement, including all
referenced Exhibits hereto.
“Cost Reimbursement” shall mean the type of contract whereby the SUPPLIER is
paid for its actual costs incurred, against a total cost estimate used for the
purpose of establishing a ceiling that the SUPPLIER may not exceed, except at
its own risk, without the written approval of ORBCOMM.
ARTICLE 2 — SCOPE OF WORK. Consistent with the terms and conditions set forth
herein, SUPPLIER shall furnish to ORBCOMM the management, labor, facilities and
materials required for the performance by it of the following work:
Section 2.1 — SUPPLIER shall perform the activities, and furnish the associated
Deliverables, to launch all 18 Satellites on a SpaceX Falcon 1E or Falcon 9
Launch Vehicle in accordance with the OG2 Procurement Agreement. Tasks and
Deliverables include, but are not limited to:

a)  
Perform Launch Support Services for Launches 1 through 5 (SOW Section 3).
  b)  
Revise OG2 Procurement Agreement to remove Launch Vehicle type references (i.e.
Strela, Minotaur and PSLV) and add Interface Requirements Document, revision 7
(“IRD”) reference as the basis for Satellite design compliance.
  c)  
Revise system level analysis documentation to baseline Falcon 1E/9 as the
requisite Launch Vehicle(s).
  d)  
Launch Vehicle design review support and participation as needed (SOW
Section 3.5).
  e)  
Launch Vehicle interface definition and ICD development (SOW Section 6.19.4).
  f)  
Launch site operations (SOW Section 3, 3.11, and 3.14).
  g)  
Contractor Participation in Launch Services Meetings, Reviews, and Working
Groups (SOW Section 3.5).

 

 



--------------------------------------------------------------------------------



 



h)  
Launch Services Quality Assurance Plan (SOW Section 3.6).
  i)  
Support In-orbit tests and submit In-orbit Acceptance Test Reports for Missions
4 and 5 (SOW Section 7.3.10, 9.19, and 9.20).

For the avoidance of doubt, tasks that are independent of the Launch Vehicle
selected by ORBCOMM including the following are tasks not covered under this
Task Order and are part of the existing OG2 Procurement Agreement (or other OG2
Task Orders with respect to item j below):

a)  
Mechanical and electrical Ground Support Equipment for Launch operations shall
be provided by SNC. ORBCOMM shall plan to ship this equipment back to SNC after
each Launch (SOW Section 3.10).
  b)  
SNC shall provide Satellite and ground support shipping containers (SOW
Section 3.10).
  c)  
Satellite separation devices (sep nuts, bolts, washers...).
  d)  
Provide mechanical tooling for strongback provider to align separation
interfaces (SOW Section 3.13).
  e)  
All in-orbit test support for the first three missions (SOW Section 7.3.10,
9.19, and 9.20).
  f)  
Flight Satellite storage (OG2 Procurement Agreement Section 2.4).
  g)  
All post-IOT support (OG2 Procurement Agreement Section 7.4).
  h)  
All Successful operations support for the first three missions (SOW
Section 2.11).
  i)  
Launch Vehicle Adapter Fit-Check support (SOW 3.13)
  j)  
Strongback design, test and production (SOW 3.13 and 8.4)
  k)  
Software Deliverables for all satellites (SOW Section 4,1, 4.1.1, 4.2, 4.3 and
4.4).

Section 2.2 — Program Management. SUPPLIER shall provide program management
services to monitor and coordinate SUPPLIER efforts to satisfy the requirements
of this Agreement. The SUPPLIER shall provide status regarding activities
prescribed in this Agreement at weekly OG2 status meetings. The SUPPLIER shall
provide weekly labor and monthly cost reports for the duration of this
Agreement.
ARTICLE 3 — TASK ORDER CONTRACT TYPE
This Task Order is a Cost Reimbursement contract type.
ARTICLE 4 — PERIOD OF PERFORMANCE
The term of this Agreement shall be Task Order award through the Launch of all
eighteen (18) Satellites of the Initial Order. ORBCOMM may terminate this
Agreement at any time upon written notice to SNC and pay the Cost Reimbursement
for work performed within this Task Order through the date of termination, plus
reasonable actual costs associated with the settlement of terminated work,
provided that the credit under Section 5.2 below shall survive any termination
or expiration of this Agreement.
ARTICLE 5 — CONSIDERATION AND PAYMENT TERMS
Section 5.1 — Price. The estimated Cost Reimbursement for work performed within
this Task Order shall not exceed four million one hundred ten thousand forty
four U.S.D. ($4,110,044).
Section 5.2 — Launch Support Credit. A credit in the amount of one million five
hundred twenty seven thousand nine hundred thirty eight U.S.D. ($1,527,938)
shall be applied to amounts payable by ORBCOMM pursuant to this Task Order, or
the OG2 Procurement Agreement if application to this Task Order becomes
impossible or impracticable. As costs are incurred pursuant to this Task Order,
SUPPLIER will first deduct the credit until the entire amount is expended. The
credit deduction and credit balance will be included and updated on the monthly
cost report submitted pursuant to Section 2.2 of this Agreement. Invoices for
payment will commence once the credit is consumed.

 

2



--------------------------------------------------------------------------------



 



Section 5.3 — Limitation of Funds. SUPPLIER shall use best efforts to perform
the work specified in this Task Order within the estimated cost provided in
Section 5.1. SUPPLIER is not obligated to continue performance under this
Agreement or otherwise incur costs hereunder in excess of the amount allotted to
this Agreement. ORBCOMM is not obligated to reimburse the SUPPLIER for costs
incurred prior to Task Order award, outside the scope of work of this Task Order
or in excess of the total amount allotted by ORBCOMM to this Agreement. SUPPLIER
shall provide ORBCOMM notice when costs incurred reach 75% of the total funds
allotted to this Agreement.
Section 5.4 — Payment Terms. SNC shall submit invoices on a monthly basis for
actual costs incurred hereunder during the preceding monthly period. Invoices
will reference this Agreement and will contain the number of hours incurred by
labor category, the total amount for direct labor and a listing of all other
direct costs. It is envisioned that the work described herein will be performed
by SNC Mechanical Engineering (“ME”), Systems Engineering (“SYS”), and Program
Management (“PM”) personnel, with approximate hourly labor rates of $170 (ME),
$185 (SYS) and $210 (PM) respectively. ORBCOMM shall pay SNC invoices issued
pursuant to this Agreement within 30 days of invoice receipt.
ARTICLE 6 — OTHER TERMS AND CONDITIONS
Section 6.1 — OG2 Procurement Agreement. Except as otherwise expressly set forth
in this Agreement, the terms and conditions of the OG2 Procurement Agreement
shall remain in full force and effect and apply, as appropriate and in context,
to the parties’ rights and obligations vis-a-vis the Cost Reimbursement work
under this Agreement. Execution of this Task Order shall not be interpreted as a
waiver of either party’s respective negotiating positions and/or rights, if any,
associated with or arising out of the IRD.
IN WITNESS WHEREOF, the undersigned certify that they possess full corporate
power and authority to enter in to this Agreement and have caused this Agreement
to be executed as of the day and year first above written.

            SIERRA NEVADA CORPORATION
      By:           Name:   Clint McElfish        Title:   Corporate Contracts
Manager        ORBCOMM INC
      By:           Name:   Christian Le Brun        Title:   Executive Vice
President, General Counsel   

 

3